               c.      Consultants or experts assisting in the prosecution or defense of the
                       matter, to the extent deemed necessary by counsel; and

               d.      The Court (including the mediator, or other person having access to any
                       Confidential Information by virtue of his or her position with the Court).

       5.     Before disclosing or displaying the Confidential Information to any person,
counsel must:

               a.      Inform the person of the confidential nature of the information or
                       documents;

               b.      Inform the person that this Court has enjoined the use of the information or
                       documents by him/her for any purpose other than this litigation and has
                       enjoined the disclosure of the information or documents to any other
                       person; and

               c.      Require each such person to sign an agreement to be bound by this Order in
                       the form attached as Exhibit A.

       6.      The disclosure of a document or information without designating it as
“Confidential” shall not constitute a waiver of the right to designate such document or
information as Confidential Information. If so designated, the document or information shall
thenceforth be treated as Confidential Information subject to all the terms of this Stipulation
and Order.

       7.     If a party inadvertently discloses Confidential Information, the party should
immediately inform the other parties and take steps necessary to remediate the inadvertent
disclosure.

        8.      Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing party
may specify the minimal level of protection expected in the storage and transfer of its information.
In the event the party who received PII experiences a data breach, it shall immediately notify the
producing party of same and cooperate with the producing party to address and remedy the
breach. Nothing herein shall preclude the producing party from asserting legal claims or constitute
a waiver of legal rights and defenses in the event of litigation arising out of the receiving party’s
failure to appropriately protect PII from unauthorized disclosure.

        9.      Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information (“ESI”) or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order
shall be interpreted to provide the maximum protection allowed by Federal Rule of
Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a party’s right
                                                  2
 to conduct a review of documents, ESI or information (including metadata) for relevance,
 responsiveness and/or segregation of privileged and/or protected information before
 production.

        10.     Notwithstanding the designation of information as “Confidential” in discovery,
there is no presumption that such information shall be filed with the Court under seal. The
parties shall follow the Court’s procedures for requests for filing under seal. Pursuant to the
parties’ prior agreement, The Sherwin Williams Company agrees that it will seek the Court’s
permission, pursuant to the Court’s procedures, to file under seal employee reviews produced
by Deutsch.

        11.     At the conclusion of litigation, Confidential Information and any copies thereof
shall be promptly (and in no event later than 30 days after entry of final judgment no longer
subject to further appeal) returned to the producing party or certified as destroyed, except that the
parties’ counsel shall be permitted to retain their working files on the condition that those files
will remain protected.

      12.     Nothing herein shall preclude the parties from disclosing material designated to
be Confidential Information if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED.


Dated: New York, New York
         February 3, 2020


                                                               SO ORDERED.




                                                   3
                                             Exhibit A

                                            Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other than this
litigation.

DATED:




 Signed in the presence of:




 (Attorney)




                                                 4
